DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Helles in view of Marshall, USPN 2017/0220746.
With regard to claims 1, 11, and 20, Helles discloses a system including a communications module, a processor coupled with the communications module, and a memory coupled to the processor and storing processor-executable instructions (page 3 lines 19-27) which, when executed by the processor, configure the processor to authenticate a remote device (from the user, page 3 line 27) as being associated with an entity (page 20 lines 33-35) having entity identity data stored by a digital identity network (page 18 lines 6-12), receive, via the communications module and from the remote device, pre-consent data identifying one or more third parties permitted to access the entity identity data for the entity (page 3 lines 27-29, page 20 lines 34-36, page 18 lines 30-31), store, in the memory, the pre-consent data in association with the entity (page 3 line 13, page 14 line 16), receive, via the communications module and from the digital identity network, a signal representing a request to release the entity identity data to the third party (page 3 lines 9-10), determine, based on the pre-consent data, that the entity identity data is to be released to the third party (page 3 lines 9-14), and initiate release of the entity identity data to a computing device associated with the third party (page 3 lines 13-10). Helles further discloses the signal sent to the digital identity network causes the digital identity network to authorize the release of the entity identity data in a blind manner such that a provider of the entity identity data does not know an identity of the third party (page 18 lines 1-5) but does not disclose the third party does not know an identity of the provider. Marshall discloses a system of sharing entity identity information (0004) similar to that of Helles, and further discloses ensuring user anonymity (0004). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the user anonymity of Marshall in the identity sharing system of Helles for the motivation improved user control over his information. In this rejection, “a provider” is being read as a user of the remote device that provided the data and pre-consent, such as the patient of Marshall that’s medical data is being shared with an authorized party, but he is not informed about the party and the party is not given his identity (0004).
With regard to claims 2 and 12, Helles in view of Marshall discloses the system of claim 1, as outlined above, and Helles further discloses initiating the release of the entity identity data comprises sending a signal to the digital identity network to authorize the release of the entity identity data (page 18 line 30-page 17 line 2). The motivation to combine remains the same as outlined above.
With regard to claims 3 and 13, Helles in view of Marshall discloses the system of claim 1, as outlined above, and Helles further discloses the entity identity data includes bank account information and the signal sent to the digital identity network causes the digital identity network to send a signal to a financial institution associated with the bank account information, the signal causing the financial institution to release the bank account information to the computing device associated with the third party via the digital identity network (page 17 lines 25-36). The motivation to combine remains the same as outlined above.
With regard to claims 5 and 15, Helles in view of Marshall discloses the system of claim 1, as outlined above, and Helles further discloses the digital identity network includes a permissioned blockchain network (page 8 lines 27-28). The motivation to combine remains the same as outlined above.
With regard to claims 6 and 16, Helles in view of Marshall discloses the system of claim 1, as outlined above, and Helles further discloses the pre-consent data includes an expiration date and wherein determining that the entity identity data is to be released to the third party includes determining that the expiration date has not passed (page 9 lines 7-11). The motivation to combine remains the same as outlined above.
With regard to claims 8 and 18, Helles in view of Marshall discloses the system of claim 1, as outlined above, and Helles further discloses determine, based on the pre-consent data, that the entity identity data is not to be released to the third party (page 3 lines 14-8), and send, via the communications module and to the authenticated remote device, a signal requesting consent to release the entity identity data to the third party (page 16 lines 14-19, page 17 lines 19-24). The motivation to combine remains the same as outlined above.
With regard to claims 9 and 19, Helles in view of Marshall discloses the system of claim 1, as outlined above, and further discloses pre-consent data is stored for a plurality of entities having entity identity data maintained at different financial institutions (column 17 lines 30-36). The motivation to combine remains the same as outlined above.
With regard to claim 10, Helles in view of Marshall discloses the system of claim 1, as outlined above, and Helles further discloses the entity identity data indicates whether the entity satisfies liquidity or insurance requirements (column 15 lines 7-12). The motivation to combine remains the same as outlined above.
With regard to claims 7 and 17, Helles in view of Marshall discloses the system of claim 1, as outlined above, and Helles further discloses determining that the pre-consent data has expired by determining that the expiration date has passed page 9 lines 7-11, but does not disclose sending a signal requesting consent to renew the pre-consent data. Helles does disclose that when documents expire sending a request to renew the documents (column 2 lines 15-20). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the renewal request that Helles discloses with documents for the consent expiration of Helles for the motivation of improved customer service in Helles in view of Marshall.
Response to Arguments
Applicant's arguments filed 17 August 2022 have been fully considered but they are not persuasive. The limitation added to the independent claim is seen as broad and the examiner feels it requires further details, as discussed in the examiner’s interview. The limitation discloses “a provider”, but makes no previous reference of this provider, no further reference in dependent claims. The provider can be a user of the remote device that grants pre-consent, for example, and he can have no knowledge of the transaction whatsoever. The provider can further be the cloud based storage medium (Helles page 3 line 22), which stores the data. The institution requesting identity would have no knowledge of the identity of the cloud based storage medium, nor would the cloud based storage medium need an identity of the institution requesting data.
References Cited
Stecher, USPN 2014/0058945, discloses a method of making payments on a blockchain where both sides remain anonymous (0026). While Stecher is seen as relevant over the specification, it is not seen as the best prior art to be used in forming a rejection of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434